DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-12 and 14-23 are pending.
Claim(s) 1-12 and 14-23 are rejected.
Response to Amendment
This Office Action is responsive to the amendment filed on 02/09/2022.
Claims 1 and 16-19 are amended. Accordingly, the amended claims are being fully considered by the examiner.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-8, 10, 12, 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gomi et al. (US20150151432A1) [hereinafter Gomi], and further in view of White et al. (US6445964B1) [hereinafter White] and Takahashi et al. (US20140200727A1) [hereinafter Takahashi].
Claim 1 (amended):
	Regarding claim 1, Gomi discloses, “An information processing apparatus that processes a control program” [See the information processing system that processes a control program: “a general control unit 50 a for controlling the operation of the entire robot 1, and a memory 50 m having stored therein a computer program and the like executed by the general control unit 50 a.” (¶121)];
	“including a target value for a movable unit of a control target device,” [See the target value (e.g.; target position Pc) for the movable unit of the control target device (e.g.; motors of the robot): “the third motor control unit 53 receives the target position Pc” (¶151)… “The respective motor control units (the first motor control unit 51 to the sixth motor control unit 56) control the operations of the respective motors (the first motor 41 m to the sixth motor 46 m) on the basis of outputs from the angle sensors 41 s to 46 s mounted on the motors (the first motor 41 m to the sixth motor 46 m) set as control targets.” (¶121)];
	“the information processing apparatus comprising: a first memory configured to hold a control parameter of the movable unit according to a control method and a characteristic value of the movable unit;” [See the system includes/stores a control “The gain coefficient Ka of the second motor control unit 52 is set on the basis of the rotation angle θ3 of the arm member 23 with respect to the arm member 22.” (¶165)… “the rotation angle θ3 in setting the gain coefficient Ka of the second motor control unit 52.” (¶166)… “in order to suppress oscillation of the arm 20 during the operation of the robot 1, it is important to appropriately set the gain coefficient Ka” (¶146)… “in the second motor control unit 52, as in the first motor control unit 51, it is important to appropriately set the gain coefficient Ka in order to suppress oscillation of the arm 20.” (¶164)… “A correction value Ka·ωm2s is calculated by multiplying the oscillation acceleration ωm2s with the gain coefficient Ka by a correction-value calculating unit 52 f.” (¶163)];
	“a control output unit configured to calculate an output value of the movable unit according to the target value for the movable unit using the control parameter and the characteristic value held by the first memory;” [See figure 4; the system calculates an output value (e.g.; output from the control unit 51b) to control the movable unit (e.g.; control the motor of the robot to control the movement of the robot arm) according to the target value Pc (e.g.; for the movable unit) using the control parameter (e.g.; multiplying oscillation acceleration ωm1s by coefficient Ka) and the characteristics value (e.g.; multiplying by coefficient Ka in order correct the wm1s and obtain wfb to suppress oscillation): “the first motor control unit 51 receives the target position Pc” “and performs control for setting the rotation angle θ1 of the angle sensor 41 s to the target position Pc.” (¶138)… “The position control unit 51 a generates the target angular velocity ωc” (¶139)… “The angular-velocity control unit 51 b controls the first motor 41 m according to the deviation between the target angular velocity ωc and the angular velocity feedback value ωfb. As a result, the rotation angle θ1 detected by the angle sensor 41 s changes.” (¶140)… “angular-velocity calculating unit 51 c generates angular velocity ωm1 of the first motor 41 m and angular velocity ωA1m of the arm member 21 from the rotation angle θ1.” (¶142)… “a deviation between the angular velocity ωA1m and the angular velocity ωA1 represents an oscillation component of the arm member 21 centering on the rotation axis of the joint 41.” (¶143)… “The oscillation acceleration ωm1s is supplied to a correction-value calculating unit 51 f and multiplied with a gain coefficient Ka, whereby a correction value Ka·ωm1s is calculated.” (¶144)… “The correction value Ka·ωm1s and the angular velocity ωm1 calculated by the angular-velocity calculating unit 51 c are added up, whereby the angular velocity feedback value ωfb is calculated.” (¶145)… “in order to suppress oscillation of the arm 20 during the operation of the robot 1, it is important to appropriately set the gain coefficient Ka. The robot 1 according to the first embodiment also has a characteristic in setting of the gain coefficient Ka.” (¶146)];
	“a physical operation unit configured to cause the control program to perform calculation of a physical action” “according to the calculated output value of the movable unit” [See figure 4; the system calculates the physical action (e.g.; determining a control signal for the movement or physical action) according to the calculated output value (e.g.; output from the control unit 51b) to control the movable unit (e.g.; control the “a first motor control unit 51 for controlling the first motor 41 m,” (¶121)… “the first motor control unit 51 receives the target position Pc” “and performs control for setting the rotation angle θ1 of the angle sensor 41 s to the target position Pc.” (¶138)… “The position control unit 51 a generates the target angular velocity ωc” (¶139)… “The angular-velocity control unit 51 b controls the first motor 41 m according to the deviation between the target angular velocity ωc and the angular velocity feedback value ωfb. As a result, the rotation angle θ1 detected by the angle sensor 41 s changes.” (¶140)];
	“wherein the control output unit, the physical operation unit, and the output unit are each implemented via at least one processor.” [See the control output calculation process is executed using a processor such that the components are implemented via the processor: “a memory 50 m having stored therein a computer program and the like executed by the general control unit 50 a.” (¶121)], but doesn’t explicitly disclose, “a characteristic value of an actuator configured to drive the movable unit, the characteristic value being independent of the movable unit connected to the actuator;” “cause the control program to perform calculation of a physical action corresponding to an actual physical action of the movable unit according to the calculated output value of the movable unit; and an output unit configured to output the control program that has verified the actual physical action by performing the calculated physical action using the physical operation unit, the control program being outputted for uploading to the control target device to perform the actual physical action,” 
	However, White discloses, “cause the control program to perform calculation of a physical action corresponding to an actual physical action of the movable unit according to the calculated output value of the movable unit;” [See the calculation of a physical action (e.g.; produce a sequence of kinematic control instructions) where the calculation of the physical action corresponding to an actual physical action of the movable component (e.g.; simulation to generate a sequence of kinematic control instructions that corresponds to actual physical movement) based on the calculated output value (e.g.; based on the generated data 426 representative of the spatial kinematics of a desired travel path 425 such that achieves desired dynamic spatial geometry profile): “During manipulation of the leader unit 423” “(step 501) along a desired travel path 425, the outputs of the sensors 421 are processed” “to generate data 426 representative of the spatial kinematics of this travel path 425 (step 503). The travel parameter data 426 is interfaced (step 505) with a kinematic machine simulator program 430.” (column 7, line(s) 25-32)… “monitoring (step 511) the machine's simulated dynamic behavior, which is intended to mimic the spatial kinematics of the travel path 425 represented by the data previously generated in step 503,” “simulation output includes animation, and estimated position accuracy for all work points and operations as a function of speeds and payload.” (column 8, line(s) 15-19, 22-26)… “once” “the target machine's simulated kinematic behavior produced by the virtual reality simulation workstation 440 exhibits the desired dynamic spatial geometry profile, the currently customized spatial parameter data 'stored in the workstation 440 is processed by the virtual reality simulation program 430 (step 515), to produce a sequence of kinematic control instructions of an applications program to be downloaded into the microcontroller of the target machine 400, for controlling the robot and work cell, with the application program being written in the robot's native language.” (column 8, line(s) 37-48)];
	“an output unit configured to output the control program that has verified the actual physical action by performing the calculated physical action using the physical operation unit,” “the control program being outputted for uploading to the control target device to perform the actual physical action,” [See control program is outputted (e.g.; outputting the generated control instructions of an applications program to be downloaded into the microcontroller of the target machine 400). See the control program has verified the actual physical action (e.g.; In generating the application program, the entire kinematic path of the robot is examined and defined so as to account for inertial effects and actual machine calibration data) by performing the calculated physical action (e.g.; calculation of the control instruction based on simulation that represents actual physical movements as described above). See control program is outputted for uploading to the control target device to perform the actual physical action (e.g.; downloaded into the microcontroller of the target machine 400, for controlling the robot and work cell): “once” “the target machine's simulated kinematic behavior produced by the virtual reality simulation workstation 440 exhibits the desired dynamic spatial geometry profile, the currently customized spatial parameter data 'stored in the workstation 440 is processed by the virtual reality simulation program 430 (step 515), to produce a sequence of kinematic control instructions of an applications program to be downloaded into the microcontroller of the target machine 400, for controlling the robot and work cell, with the application program being written in the robot's native language.” (column 8, line(s) 37-48)… “In generating the application program, the entire kinematic path of the robot is examined and defined so as to account for inertial effects and actual machine calibration data.” “once downloaded into the target machine 400 (step 517), are operative to cause the machine, when installed into an operational robotic system, to exhibit its intended on-line sequential kinematic behavior (step 519).” (column 8, line(s) 49-56)], but doesn’t explicitly disclose, “a characteristic value of an actuator configured to drive the movable unit, the characteristic value being independent of the movable unit connected to the actuator;”
	However, Takahashi discloses, “a characteristic value of an actuator configured to drive the movable unit, the characteristic value being independent of the movable unit connected to the actuator;” [See the chaecteristics value of an actuator where the chaecteristics value is independent of the movable unit (e.g.; chaecteristics value of the motor/actuator but not the system moved by the motor/actuator): “various constants indicating characteristics of an electric motor are selected as the electric motor condition 71 (see FIGS. 6( a) and 6(b)). According to the operation pattern and the actual machine conditions, for example, in FIG. 8, as the electric motor condition 71, an induced voltage constant, resistance, the number of pole pairs, the number of revolutions, a q-axis current, a d-axis current, a difference between a d-axis inductance Ld and a q-axis inductance Lq, a current rated value, and rated torque are selected.” (¶147)… “The electric motor condition selected by the electric-motor-condition selecting section 23 includes, for example, a characteristic of an electric motor necessary for calculating the capacity of the electric motor (e.g., the number of revolutions and rated torque shown in FIG. 8).” (¶93)… “he torque-pattern calculating section 24 calculates load torque T applied to the electric motor from the graph of acceleration (see FIG. 5( c)) and calculates a torque constant Kt [Nm] by dividing rated torque included in the electric motor condition by a current rated value.” (¶125)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of calculating a physical action corresponding to an actual physical action based on the calculated output value, and the capability of outputting the control program that has verified actual physical action through the calculation of physical action and outputting the control program that will be uploaded to the control target in order to control the control target taught by White, and combined the chaecteristics value of the motor/actuator that is independent of the mechanism moved by the motor/actuator taught by Takahashi with the apparatus taught by Gomi as discussed above. A person of ordinary skill in the autonomous machine control field would have been motivated to make such combination in order to efficiently generating precise command for the control [White: “generating robotics system command programs,” “to realize a development and validation method that drastically reduces the time required for generating precise command and control” (column 3, line(s) 54-60)], and in order to have the advantage of simple and efficient processing of information [Takahashi: “it is possible to support selection of the energy assist system through simple and efficient processing” (¶13)].
Claim 2:
	Regarding claim 2, Gomi, Takahashi, and White disclose all the elements of claim 1.
	Regarding claim 2, Gomi further discloses, “wherein the control output unit calculates a control input value according to a deviation of the target value and a current value of the movable unit using the control parameter held by the first memory,” [See figure 4; the system calculates a control input (e.g.; the control input to 51b based on deviation between Wc and Wfb) according to a deviation of the target value Wc and a current value of the movable unit (e.g.; feedback Wfb) using the control parameter stored in the memory (e.g.; multiplying oscillation acceleration ωm1s by coefficient Ka in order to obtain the Wfb): “The position control unit 51 a generates the target angular velocity ωc” (¶139)… “The angular-velocity control unit 51 b controls the first motor 41 m according to the deviation between the target angular velocity ωc and the angular velocity feedback value ωfb. As a result, the rotation angle θ1 detected by the angle sensor 41 s changes.” (¶140)… “angular-velocity calculating unit 51 c generates angular velocity ωm1 of the first motor 41 m and angular velocity ωA1m of the arm member 21 from the rotation angle θ1.” (¶142)… “a deviation between the angular velocity ωA1m and the angular velocity ωA1 represents an oscillation component of the arm member 21 centering on the rotation axis of the joint 41.” (¶143)… “The oscillation acceleration ωm1s is supplied to a correction-value calculating unit 51 f and multiplied with a gain coefficient Ka, whereby a correction value Ka·ωm1s is calculated.” (¶144)… “The correction value Ka·ωm1s and the angular velocity ωm1 calculated by the angular-velocity calculating unit 51 c are added up, whereby the angular velocity feedback value ωfb is calculated.” (¶145)… “in order to suppress oscillation of the arm 20 during the operation of the robot 1, it is important to appropriately set the gain coefficient Ka. The robot 1 according to the first embodiment also has a characteristic in setting of the gain coefficient Ka.” (¶146)];
	“calculates the output value of the movable unit according to the characteristic value held by the first memory with respect to the control input value.” [See figure 4; the system calculates an output value Wfb (i.e.; feedback from the moving unit) of moving unit (e.g.; arm of the robot) according to a characteristics value (i.e.; suppress oscillation using the degree of rotation angle): “the rotation angle θ1 detected by the angle sensor 41 s is supplied to an angular-velocity calculating unit 51 c. The angular-velocity calculating unit 51 c generates angular velocity ωm1 of the first motor 41 m and angular velocity ωA1m of the arm member 21 from the rotation angle θ1.” (¶140)… “angular-velocity calculating unit 51 c generates angular velocity ωm1 of the first motor 41 m and angular velocity ωA1m of the arm member 21 from the rotation angle θ1.” (¶142)… “a deviation between the angular velocity ωA1m and the angular velocity ωA1 represents an oscillation component of the arm member 21 centering on the rotation axis of the joint 41.” (¶143)… “The oscillation acceleration ωm1s is supplied to a correction-value calculating unit 51 f and multiplied with a gain coefficient Ka, whereby a correction value Ka·ωm1s is calculated.” (¶144)… “The correction value Ka·ωm1s and the angular velocity ωm1 calculated by the angular-velocity calculating unit 51 c are added up, whereby the angular velocity feedback value ωfb is calculated.” (¶145)].
Claim 3:
	Regarding claim 3, Gomi, Takahashi, and White disclose all the elements of claim 1.
	Regarding claim 3, Gomi further discloses, “wherein the first memory holds at least one control parameter of a proportional gain, an integral gain, or a derivative gain according to the control method of the movable unit.” [Examiner notes that the claim requires only one of 1. proportional gain, 2. an integral gain, or 3. a derivative gain. See the system stores a parameter of a proportional gain (e.g.; multiplying oscillation acceleration ωm1s by coefficient gain Ka in order to obtain the Wfb) according to the control method of the moving unit (e.g.; control moving unit using the proportional gain controller): “The oscillation acceleration ωm1s is supplied to a correction-value calculating unit 51 f and multiplied with a gain coefficient Ka, whereby a correction value Ka·ωm1s is calculated.” (¶144)… “The correction value Ka·ωm1s and the angular velocity ωm1 calculated by the angular-velocity calculating unit 51 c are added up, whereby the angular velocity feedback value ωfb is calculated.” (¶145)… “in order to suppress oscillation of the arm 20 during the operation of the robot 1, it is important to appropriately set the gain coefficient Ka. The robot 1 according to the first embodiment also has a characteristic in setting of the gain coefficient Ka.” (¶146)].
	



Claim 4:
	Regarding claim 4, Gomi, Takahashi, and White disclose all the elements of claim 1.
	Regarding claim 4, Gomi further discloses, “wherein the first memory holds at least one characteristic value of a manufacturer name of a motor that drives the movable unit, model number, mounting angle dimensions, type, shaft type, presence or absence of electromagnetic brake, driver type, rated output, rated rotational speed, maximum rotational speed, maximum input rotational speed, rated torque, instantaneous maximum torque, excitation maximum static torque, speed range, rotor inertia moment, inertia moment, resolution (motor shaft) (P/R), detector (encoder), backlash, reduction ratio, power input voltage, power input frequency, power input rated voltage, speed and position control command, maximum input pulse frequency, or motor unit mass.” [Examiner notes that the claim requires characteristic value is only one of a manufacturer name of a motor that drives the movable unit, model number, mounting angle dimensions, type, shaft type, presence or absence of electromagnetic brake, driver type, rated output, rated rotational speed, maximum rotational speed, maximum input rotational speed, rated torque, instantaneous maximum torque, excitation maximum static torque, speed range, rotor inertia moment, inertia moment, resolution (motor shaft) (P/R), detector (encoder), backlash, reduction ratio, power input voltage, power input frequency, power input rated voltage, speed and position control command, maximum input pulse frequency, or motor unit mass. See the system stores a characteristics value such as inertial moment (i.e.; inertial moment induces oscillation that is suppressed by the control): “In a state in which the arm member 22 and the arm member 23 are stretched in a linear shape (a state in which the rotation angle θ3 is closer to 180°), since an inertial moment around the rotation axis of the joint 42 increases, large oscillation occurs according to a motion. As a result, in order to increase an oscillation suppression effect, the second motor 42 m needs to generate large torque. It is desirable to increase the gain coefficient Ka of the second motor control unit 52. In the state in which the arm member 22 and the arm member 23 are stretched, the control of the arm 20 less easily becomes unstable. Therefore, by setting the gain coefficient Ka of the second motor control unit 52 to a large value, it is possible to quickly suppress the oscillation of the arm 20.” (¶167)].

Claim 5:
	Regarding claim 5, Gomi, Takahashi, and White disclose all the elements of claim 1.
	Regarding claim 5, Gomi further discloses, “further comprising a second memory unit configured to hold a characteristic value of the control target device,” [See the system stores a characteristics value such as inertial moment (i.e.; inertial moment induces oscillation that is suppressed by the control): “In a state in which the arm member 22 and the arm member 23 are stretched in a linear shape (a state in which the rotation angle θ3 is closer to 180°), since an inertial moment around the rotation axis of the joint 42 increases, large oscillation occurs according to a motion. As a result, in order to increase an oscillation suppression effect, the second motor 42 m needs to generate large torque. It is desirable to increase the gain coefficient Ka of the second motor control unit 52. In the state in which the arm member 22 and the arm member 23 are stretched, the control of the arm 20 less easily becomes unstable. Therefore, by setting the gain coefficient Ka of the second motor control unit 52 to a large value, it is possible to quickly suppress the oscillation of the arm 20.” (¶167)];
 	“wherein the physical operation unit causes the control program of the control target device to execute a calculated physical action using the characteristic value held by the second memory.” [See figure 4; the system causes the control program of the target device to perform calculated physical action (e.g.; movement of the arm of the robot based on controlling the motors as calculated according to the calculated output) according to the calculated output value (e.g.; output from the control unit 51b). See the output value is calculated (e.g.; output from the control unit 51b) to control the movable unit (e.g.; control the motor of the robot to control the movement of the robot arm) using the characteristics value (e.g.; multiplying by coefficient Ka in order correct the wm1s and obtain wfb to suppress oscillation): “the first motor control unit 51 receives the target position Pc” “and performs control for setting the rotation angle θ1 of the angle sensor 41 s to the target position Pc.” (¶138)… “The position control unit 51 a generates the target angular velocity ωc” (¶139)… “The angular-velocity control unit 51 b controls the first motor 41 m according to the deviation between the target angular velocity ωc and the angular velocity feedback value ωfb. As a result, the rotation angle θ1 detected by the angle sensor 41 s changes.” (¶140)… “angular-velocity calculating unit 51 c generates angular velocity ωm1 of the first motor 41 m and angular velocity ωA1m of the arm member 21 from the rotation angle θ1.” (¶142)… “a deviation between the angular velocity ωA1m and the angular velocity ωA1 represents an oscillation component of the arm member 21 centering on the rotation axis of the joint 41.” (¶143)… “The oscillation acceleration ωm1s is supplied to a correction-value calculating unit 51 f and multiplied with a gain coefficient Ka, whereby a correction value Ka·ωm1s is calculated.” (¶144)… “The correction value Ka·ωm1s and the angular velocity ωm1 calculated by the angular-velocity calculating unit 51 c are added up, whereby the angular velocity feedback value ωfb is calculated.” (¶145)… “in order to suppress oscillation of the arm 20 during the operation of the robot 1, it is important to appropriately set the gain coefficient Ka. The robot 1 according to the first embodiment also has a characteristic in setting of the gain coefficient Ka.” (¶146)].

Claim 6:
	Regarding claim 6, Gomi, Takahashi, and White disclose all the elements of claims 1 and 5.
	Regarding claim 6, Gomi further discloses, “wherein the second memory holds at least one of weight, center of gravity, inertia, movable range of the joint, or friction coefficient of each component included in the control target device.” [Examiner notes that the claim requires only one of weight, center of gravity, inertia, movable range of the joint, or friction coefficient of each component included in the control target device. See the system stores movable range of the joint (i.e.; the movable range as measured by the movement angle ranges of joints): “FIG. 6 is an explanatory diagram showing the rotation angle θ3” “an angle formed by the straight lines is used as the rotation angle θ3. As the rotation angle θ3 is closer to 180°, the arm member 22 and the arm member 23 are more stretched. As the rotation angle θ3 is closer to 0°, the arm member 22 and the arm member 23 are more folded. In this embodiment, as the rotation angle θ3 is closer to 180°, the gain coefficient Ka of the second motor control unit 52 is set to a larger value. As the rotation angle θ3 is closer to 0°, the gain coefficient Ka of the second motor control unit 52 is set to a smaller value. A reason for this as explained below.” (¶166)].

Claim 7:
	Regarding claim 7, Gomi, Takahashi, and White disclose all the elements of claim 1.
	Regarding claim 7, Gomi further discloses, “further comprising a first acquisition unit configured to acquire the control parameter of the movable unit or the characteristic value of the movable unit held by the first memory.” [Examiner notes that the claim requires only one of the control parameter of the movable unit or the characteristic value. See the system acquiring control parameter (i.e.; gain coefficient Ka): “the rotation angle θ3 is closer to 180°, the arm member 22 and the arm member 23 are more stretched. As the rotation angle θ3 is closer to 0°, the arm member 22 and the arm member 23 are more folded.” “as the rotation angle θ3 is closer to 180°, the gain coefficient Ka of the second motor control unit 52 is set to a larger value. As the rotation angle θ3 is closer to 0°, the gain coefficient Ka of the second motor control unit 52 is set to a smaller value. A reason for this as explained below.” (¶166)… “The oscillation acceleration ωm1s is supplied to a correction-value calculating unit 51 f and multiplied with a gain coefficient Ka, whereby a correction value Ka·ωm1s is calculated.” (¶144)… “in order to suppress oscillation of the arm 20 during the operation of the robot 1, it is important to appropriately set the gain coefficient Ka. The robot 1 according to the first embodiment also has a characteristic in setting of the gain coefficient Ka.” (¶146)].
	“wherein the first acquisition unit is implemented via at least one processor.” [See the system is implemented using a processor: “a memory 50 m having stored therein a computer program and the like executed by the general control unit 50 a.” (¶121)].

Claim 8:
	Regarding claim 8, Gomi, Takahashi, and White disclose all the elements of claims 1 and 7.
	Regarding claim 8, Gomi further discloses, “wherein the first acquisition unit acquires the control parameter of the movable unit or the characteristic value of the movable unit from a setting file of the control program.” [Examiner notes that the claim requires only one of the control parameter of the movable unit or the characteristic value. See the system acquires gain coefficient Ka from a setting file (i.e.; the gain coefficient is set): “The gain coefficient Ka of the second motor control unit 52 is set on the basis of the rotation angle θ3 of the arm member 23 with respect to the arm member 22. The gain coefficient Ka of the first motor control unit 51 is set on the basis of the rotation angle θ2 of the arm member 22 with respect to the arm member 21.” (¶165)… “as the rotation angle θ3 is closer to 180°, the gain coefficient Ka of the second motor control unit 52 is set to a larger value. As the rotation angle θ3 is closer to 0°, the gain coefficient Ka of the second motor control unit 52 is set to a smaller value. A reason for this as explained below.” (¶166)].


Claim 10:
	Regarding claim 10, Gomi, Takahashi, and White disclose all the elements of claims 1 and 5.
	Regarding claim 10, Gomi further discloses, “further comprising a second acquisition unit configured to acquire the characteristic value of the control target device held by the second memory.” [See the system acquires characteristics value (i.e.; inertial moment induces oscillation that is suppressed by the control): “In a state in which the arm member 22 and the arm member 23 are stretched in a linear shape (a state in which the rotation angle θ3 is closer to 180°), since an inertial moment around the rotation axis of the joint 42 increases, large oscillation occurs according to a motion. As a result, in order to increase an oscillation suppression effect, the second motor 42 m needs to generate large torque. It is desirable to increase the gain coefficient Ka of the second motor control unit 52. In the state in which the arm member 22 and the arm member 23 are stretched, the control of the arm 20 less easily becomes unstable. Therefore, by setting the gain coefficient Ka of the second motor control unit 52 to a large value, it is possible to quickly suppress the oscillation of the arm 20.” (¶167)… “The gain coefficient Ka of the second motor control unit 52 is set on the basis of the rotation angle θ3 of the arm member 23 with respect to the arm member 22.” (¶165)… “The gain coefficient Ka of the second motor control unit 52 is set on the basis of the rotation angle θ3 of the arm member 23 with respect to the arm member 22.” (¶165)];
	“wherein the second acquisition unit is implemented via at least one processor.” [See the system is implemented using a processor: “a memory 50 m having stored therein a computer program and the like executed by the general control unit 50 a.” (¶121)].

Claim 12:
	Regarding claim 12, Gomi, Takahashi, and White disclose all the elements of claim 1, but Gomi doesn’t explicitly disclose, “further comprising an editing unit configured to correct or change the control program in accordance with input operation by a user, wherein the editing unit is implemented via at least one processor.” 
	However, White discloses, “further comprising an editing unit configured to correct or change the control program in accordance with input operation by a user, wherein the editing unit is implemented via at least one processor.” [See the operator can correct or change the control program using an editing unit implemented using a processor (e.g.; operator is able to selectively interrupt the operation of the machine, modify its control parameters, and rerun the program, as necessary, until the desired “When executed (step 509)” “simulation program 430 presents the operator with a virtual reality,” “in the course of monitoring (step 511) the machine's simulated dynamic behavior, which is intended to mimic the spatial kinematics of the travel path 425” “the workstation operator is able to selectively interrupt the operation of the machine, modify its control parameters, and rerun the program, as necessary, until the desired behavior is achieved (step 513).” (column 8, line(s) 8-10, 15-22)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of White with the processing apparatus taught by Gomi, Takahashi, and White as discussed above. A person of ordinary skill in the autonomous machine control field would have been motivated to make such combination for the same reasons as described above in claim 1.

Claim 14:
	Regarding claim 14, Gomi, Takahashi, and White disclose all the elements of claim 1.
	Regarding claim 14, Gomi further discloses, “wherein the output unit outputs the control program incorporating at least part of information held in the first memory.” [See the system outputs the control program to control (e.g.; output from the control unit 51b) incorporating information such as the gain coefficient Ka and causes the control target device to perform physical action (e.g.; movement of the arm of the robot based on controlling the motors). See figure 4; the system calculates an output value (e.g.; output “the first motor control unit 51 receives the target position Pc” “and performs control for setting the rotation angle θ1 of the angle sensor 41 s to the target position Pc.” (¶138)… “The position control unit 51 a generates the target angular velocity ωc” (¶139)… “The angular-velocity control unit 51 b controls the first motor 41 m according to the deviation between the target angular velocity ωc and the angular velocity feedback value ωfb. As a result, the rotation angle θ1 detected by the angle sensor 41 s changes.” (¶140)… “angular-velocity calculating unit 51 c generates angular velocity ωm1 of the first motor 41 m and angular velocity ωA1m of the arm member 21 from the rotation angle θ1.” (¶142)… “a deviation between the angular velocity ωA1m and the angular velocity ωA1 represents an oscillation component of the arm member 21 centering on the rotation axis of the joint 41.” (¶143)… “The oscillation acceleration ωm1s is supplied to a correction-value calculating unit 51 f and multiplied with a gain coefficient Ka, whereby a correction value Ka·ωm1s is calculated.” (¶144)… “The correction value Ka·ωm1s and the angular velocity ωm1 calculated by the angular-velocity calculating unit 51 c are added up, whereby the angular velocity feedback value ωfb is calculated.” (¶145)… “in order to suppress oscillation of the arm 20 during the operation of the robot 1, it is important to appropriately set the gain coefficient Ka. The robot 1 according to the first embodiment also has a characteristic in setting of the gain coefficient Ka.” (¶146)].

Claim 15:
	Regarding claim 15, Gomi, Takahashi, and White disclose all the elements of claim 1.
	Regarding claim 15, Gomi further discloses, “wherein the output unit outputs at least part of information held in the memory unit in a file different from the control program.” [See as shown in figure 7, the system outputs parameter information (e.g.; gain coefficient value) to a file different than the control program as shown in figure 4 (e.g.; setting appropriate Ka value before applying it to the control program): “FIG. 7 is a flowchart of processing for setting the gain coefficient Ka” (¶169)… “when the rotation angle θ3 is smaller than the first threshold angle θth1 (yes in step S102), the gain coefficient Ka of the second motor control unit 52 is set to a gain Ka1 (step S103). Ka1 is set to an appropriate value selected from a range of 0 to 0.3 (more preferably, a range of 0 to 0.2).” (¶171)].

Claim 16 (amended):
	Regarding claim 16, Gomi discloses, “An information processing method for processing a control program” [See the information processing method for processing a control program: “a general control unit 50 a for controlling the operation of the entire robot 1, and a memory 50 m having stored therein a computer program and the like executed by the general control unit 50 a.” (¶121)];
	“including a target value for a movable unit of a control target device,” [See the target value (e.g.; target position Pc) for the movable unit of the control target device (e.g.; motors of the robot): “the third motor control unit 53 receives the target position Pc” (¶151)… “The respective motor control units (the first motor control unit 51 to the sixth motor control unit 56) control the operations of the respective motors (the first motor 41 m to the sixth motor 46 m) on the basis of outputs from the angle sensors 41 s to 46 s mounted on the motors (the first motor 41 m to the sixth motor 46 m) set as control targets.” (¶121)];
	“the information processing method comprising: holding, by a memory, a control parameter of the movable unit according to a control method and a characteristic value of the movable unit;” [See according to the method, the system includes/stores a control parameter (i.e.; gain coefficient Ka) of the motors of the robot 1 according to the control method (i.e.; controlling movement of the motors based on rotation angle) and characteristic value (i.e.; suppress oscillation using the degree of rotation angle): “The gain coefficient Ka of the second motor control unit 52 is set on the basis of the rotation angle θ3 of the arm member 23 with respect to the arm member 22.” (¶165)… “the rotation angle θ3 in setting the gain coefficient Ka of the second motor control unit 52.” (¶166)… “in order to suppress oscillation of the arm 20 during the operation of the robot 1, it is important to appropriately set the gain coefficient Ka” (¶146)… “in the second motor control unit 52, as in the first motor control unit 51, it is important to appropriately set the gain coefficient Ka in order to suppress oscillation of the arm 20.” (¶164)… “A correction value Ka·ωm2s is calculated by multiplying the oscillation acceleration ωm2s with the gain coefficient Ka by a correction-value calculating unit 52 f.” (¶163)];
	“calculating an output value of the movable unit according to the target value for the movable unit using the control parameter and the characteristic value held by the memory;” [See figure 4; the system calculates an output value (e.g.; output from the control unit 51b) to control the movable unit (e.g.; control the motor of the robot to control the movement of the robot arm) according to the target value Pc (e.g.; for the movable unit) using the control parameter (e.g.; multiplying oscillation acceleration ωm1s by coefficient Ka) and the characteristics value (e.g.; multiplying by coefficient Ka in order correct the wm1s and obtain wfb to suppress oscillation): “the first motor control unit 51 receives the target position Pc” “and performs control for setting the rotation angle θ1 of the angle sensor 41 s to the target position Pc.” (¶138)… “The position control unit 51 a generates the target angular velocity ωc” (¶139)… “The angular-velocity control unit 51 b controls the first motor 41 m according to the deviation between the target angular velocity ωc and the angular velocity feedback value ωfb. As a result, the rotation angle θ1 detected by the angle sensor 41 s changes.” (¶140)… “angular-velocity calculating unit 51 c generates angular velocity ωm1 of the first motor 41 m and angular velocity ωA1m of the arm member 21 from the rotation angle θ1.” (¶142)… “a deviation between the angular velocity ωA1m and the angular velocity ωA1 represents an oscillation component of the arm member 21 centering on the rotation axis of the joint 41.” (¶143)… “The oscillation acceleration ωm1s is supplied to a correction-value calculating unit 51 f and multiplied with a gain coefficient Ka, whereby a correction value Ka·ωm1s is calculated.” (¶144)… “The correction value Ka·ωm1s and the angular velocity ωm1 calculated by the angular-velocity calculating unit 51 c are added up, whereby the angular velocity feedback value ωfb is calculated.” (¶145)… “in order to suppress oscillation of the arm 20 during the operation of the robot 1, it is important to appropriately set the gain coefficient Ka. The robot 1 according to the first embodiment also has a characteristic in setting of the gain coefficient Ka.” (¶146)];
	“causing the control program to perform calculation of a physical action” “according to the calculated output value of the movable unit;” [See figure 4; the system calculates the physical action (e.g.; determining a control signal for the movement or physical action) according to the calculated output value (e.g.; output from the control unit 51b) to control the movable unit (e.g.; control the motor of the robot to control the movement of the robot arm): “a first motor control unit 51 for controlling the first motor 41 m,” (¶121)… “the first motor control unit 51 receives the target position Pc” “and performs control for setting the rotation angle θ1 of the angle sensor 41 s to the target position Pc.” (¶138)… “The position control unit 51 a generates the target angular velocity ωc” (¶139)… “The angular-velocity control unit 51 b controls the first motor 41 m according to the deviation between the target angular velocity ωc and the angular velocity feedback value ωfb. As a result, the rotation angle θ1 detected by the angle sensor 41 s changes.” (¶140)], but doesn’t explicitly disclose, “a characteristic value of an actuator configured to drive the movable unit, the characteristic value being independent of the movable unit connected to the Reply to Non-Final Office Action of November 26, 2021actuator;” “causing the control program to perform calculation of a physical action 
	However, White discloses, “causing the control program to perform calculation of a physical action corresponding to an actual physical action of the movable unit according to the calculated output value of the movable unit” [See the calculation of a physical action (e.g.; produce a sequence of kinematic control instructions) where the calculation of the physical action corresponding to an actual physical action of the movable component (e.g.; simulation to generate a sequence of kinematic control instructions that corresponds to actual physical movement) based on the calculated output value (e.g.; based on the generated data 426 representative of the spatial kinematics of a desired travel path 425 such that achieves desired dynamic spatial geometry profile): “During manipulation of the leader unit 423” “(step 501) along a desired travel path 425, the outputs of the sensors 421 are processed” “to generate data 426 representative of the spatial kinematics of this travel path 425 (step 503). The travel parameter data 426 is interfaced (step 505) with a kinematic machine simulator program 430.” (column 7, line(s) 25-32)… “monitoring (step 511) the machine's simulated dynamic behavior, which is intended to mimic the spatial kinematics of the travel path 425 represented by the data previously generated in step 503,” “simulation output includes animation, and estimated position accuracy for all work points and operations as a function of speeds and payload.” (column 8, line(s) 15-19, 22-26)… “once” “the target machine's simulated kinematic behavior produced by the virtual reality simulation workstation 440 exhibits the desired dynamic spatial geometry profile, the currently customized spatial parameter data 'stored in the workstation 440 is processed by the virtual reality simulation program 430 (step 515), to produce a sequence of kinematic control instructions of an applications program to be downloaded into the microcontroller of the target machine 400, for controlling the robot and work cell, with the application program being written in the robot's native language.” (column 8, line(s) 37-48)];
	“an outputting the control program that has verified the actual physical action by performing the calculated physical action, the control program being outputted for uploading to the control target device to perform the actual physical action,” [See control program is outputted (e.g.; outputting the generated control instructions of an applications program to be downloaded into the microcontroller of the target machine 400). See the control program has verified the actual physical action (e.g.; In generating the application program, the entire kinematic path of the robot is examined and defined so as to account for inertial effects and actual machine calibration data) by performing the calculated physical action (e.g.; calculation of the control instruction based on simulation that represents actual physical movements as described above). See control program is outputted for uploading to the control target device to perform the actual physical action (e.g.; downloaded into the microcontroller of the target machine 400, for controlling the robot and work cell): “once” “the target machine's simulated kinematic behavior produced by the virtual reality simulation workstation 440 exhibits the desired dynamic spatial geometry profile, the currently customized spatial parameter data 'stored in the workstation 440 is processed by the virtual reality simulation program 430 (step 515), to produce a sequence of kinematic control instructions of an applications program to be downloaded into the microcontroller of the target machine 400, for controlling the robot and work cell, with the application program being written in the robot's native language.” (column 8, line(s) 37-48)… “In generating the application program, the entire kinematic path of the robot is examined and defined so as to account for inertial effects and actual machine calibration data.” “once downloaded into the target machine 400 (step 517), are operative to cause the machine, when installed into an operational robotic system, to exhibit its intended on-line sequential kinematic behavior (step 519).” (column 8, line(s) 49-56)], but doesn’t explicitly disclose, “a characteristic value of an actuator configured to drive the movable unit, the characteristic value being independent of the movable unit connected to the Reply to Non-Final Office Action of November 26, 2021actuator;”
	However, Takahashi discloses, “a characteristic value of an actuator configured to drive the movable unit, the characteristic value being independent of the movable unit connected to the Reply to Non-Final Office Action of November 26, 2021actuator;” [See the chaecteristics value of an actuator where the chaecteristics value is independent of the movable unit (e.g.; chaecteristics value of the motor/actuator but not the system moved by the motor/actuator): “various constants indicating characteristics of an electric motor are selected as the electric motor condition 71 (see FIGS. 6( a) and 6(b)). According to the operation pattern and the actual machine conditions, for example, in FIG. 8, as the electric motor condition 71, an induced voltage constant, resistance, the number of pole pairs, the number of revolutions, a q-axis current, a d-axis current, a difference between a d-axis inductance Ld and a q-axis inductance Lq, a current rated value, and rated torque are selected.” (¶147)… “The electric motor condition selected by the electric-motor-condition selecting section 23 includes, for example, a characteristic of an electric motor necessary for calculating the capacity of the electric motor (e.g., the number of revolutions and rated torque shown in FIG. 8).” (¶93)… “he torque-pattern calculating section 24 calculates load torque T applied to the electric motor from the graph of acceleration (see FIG. 5( c)) and calculates a torque constant Kt [Nm] by dividing rated torque included in the electric motor condition by a current rated value.” (¶125)];
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of calculating a physical action corresponding to an actual physical action based on the calculated output value, and the capability of outputting the control program that has verified actual physical action through the calculation of physical action and outputting the control program that will be uploaded to the control target in order to control the control target taught by White, and combined the chaecteristics value of the motor/actuator that is independent of the mechanism moved by the motor/actuator taught by Takahashi with the method taught by Gomi as discussed above. A person of ordinary skill in the autonomous machine control field would have been motivated to make such combination in order to efficiently generating precise command for the control [White: “generating robotics system command programs,” “to realize a development and validation method that drastically reduces the time required for generating precise command and control” (column 3, line(s) 54-60)], and in order to have the advantage of simple and efficient processing of information [Takahashi: “it is possible to support selection of the energy assist system through simple and efficient processing” (¶13)].

Claim 17 (amended):
	Regarding claim 17, Gomi discloses, “A non-transitory computer-readable medium having embodied thereon a computer program, which when executed by a computer causes the computer to execute an information processing method for processing a control program” [See the computer readable program that executes processing a control program: “a general control unit 50 a for controlling the operation of the entire robot 1, and a memory 50 m having stored therein a computer program and the like executed by the general control unit 50 a.” (¶121)];
	“including a target value for a movable unit of a control target device the method comprising” [See the target value (e.g.; target position Pc) for the movable unit of the control target device (e.g.; motors of the robot): “the third motor control unit 53 receives the target position Pc” (¶151)… “The respective motor control units (the first motor control unit 51 to the sixth motor control unit 56) control the operations of the respective motors (the first motor 41 m to the sixth motor 46 m) on the basis of outputs from the angle sensors 41 s to 46 s mounted on the motors (the first motor 41 m to the sixth motor 46 m) set as control targets.” (¶121)];
	“holding, by a memory, a control parameter of the movable unit according to a control method and a characteristic value of the movable unit;” [See the system includes/stores a control parameter (i.e.; gain coefficient Ka) of the motors of the robot 1 according to the control method (i.e.; controlling movement of the motors based on rotation angle) and characteristic value (i.e.; suppress oscillation using the degree of rotation angle): “The gain coefficient Ka of the second motor control unit 52 is set on the basis of the rotation angle θ3 of the arm member 23 with respect to the arm member 22.” (¶165)… “the rotation angle θ3 in setting the gain coefficient Ka of the second motor control unit 52.” (¶166)… “in order to suppress oscillation of the arm 20 during the operation of the robot 1, it is important to appropriately set the gain coefficient Ka” (¶146)… “in the second motor control unit 52, as in the first motor control unit 51, it is important to appropriately set the gain coefficient Ka in order to suppress oscillation of the arm 20.” (¶164)… “A correction value Ka·ωm2s is calculated by multiplying the oscillation acceleration ωm2s with the gain coefficient Ka by a correction-value calculating unit 52 f.” (¶163)];
	“calculating an output value of the movable unit with respect to the target value for the movable unit using the control parameter and the characteristic value held by the memory;” [See figure 4; the system calculates an output value (e.g.; output from the control unit 51b) to control the movable unit (e.g.; control the motor of the robot to control the movement of the robot arm) according to the target value Pc (e.g.; for the movable unit) using the control parameter (e.g.; multiplying oscillation acceleration ωm1s by coefficient Ka) and the characteristics value (e.g.; multiplying by coefficient Ka in order correct the wm1s and obtain wfb to suppress oscillation): “the first motor control unit 51 receives the target position Pc” “and performs control for setting the rotation angle θ1 of the angle sensor 41 s to the target position Pc.” (¶138)… “The position control unit 51 a generates the target angular velocity ωc” (¶139)… “The angular-velocity control unit 51 b controls the first motor 41 m according to the deviation between the target angular velocity ωc and the angular velocity feedback value ωfb. As a result, the rotation angle θ1 detected by the angle sensor 41 s changes.” (¶140)… “angular-velocity calculating unit 51 c generates angular velocity ωm1 of the first motor 41 m and angular velocity ωA1m of the arm member 21 from the rotation angle θ1.” (¶142)… “a deviation between the angular velocity ωA1m and the angular velocity ωA1 represents an oscillation component of the arm member 21 centering on the rotation axis of the joint 41.” (¶143)… “The oscillation acceleration ωm1s is supplied to a correction-value calculating unit 51 f and multiplied with a gain coefficient Ka, whereby a correction value Ka·ωm1s is calculated.” (¶144)… “The correction value Ka·ωm1s and the angular velocity ωm1 calculated by the angular-velocity calculating unit 51 c are added up, whereby the angular velocity feedback value ωfb is calculated.” (¶145)… “in order to suppress oscillation of the arm 20 during the operation of the robot 1, it is important to appropriately set the gain coefficient Ka. The robot 1 according to the first embodiment also has a characteristic in setting of the gain coefficient Ka.” (¶146)];
	“causing the control program to perform calculation of a physical action” “according to the calculated output value of the movable unit;” [See figure 4; the system calculates the physical action (e.g.; determining a control signal for the movement or “a first motor control unit 51 for controlling the first motor 41 m,” (¶121)… “the first motor control unit 51 receives the target position Pc” “and performs control for setting the rotation angle θ1 of the angle sensor 41 s to the target position Pc.” (¶138)… “The position control unit 51 a generates the target angular velocity ωc” (¶139)… “The angular-velocity control unit 51 b controls the first motor 41 m according to the deviation between the target angular velocity ωc and the angular velocity feedback value ωfb. As a result, the rotation angle θ1 detected by the angle sensor 41 s changes.” (¶140)], but doesn’t explicitly disclose, “a characteristic value of an actuator configured to drive the movable unit, the characteristic value being independent of the movable unit connected to the actuator;” “causing the control program to perform calculation of a physical action corresponding to an actual physical action of the movable unit according to the calculated output value of the movable unit; and an outputting the control program that has verified the actual physical action by performing the calculated physical action, the control program being outputted for uploading to the control target device to perform the actual physical action,”
	However, White discloses, “causing the control program to perform calculation of a physical action corresponding to an actual physical action of the movable unit according to the calculated output value of the movable unit” [See the calculation of a physical action (e.g.; produce a sequence of kinematic control instructions) where the calculation of the physical action corresponding to an actual physical action of the “During manipulation of the leader unit 423” “(step 501) along a desired travel path 425, the outputs of the sensors 421 are processed” “to generate data 426 representative of the spatial kinematics of this travel path 425 (step 503). The travel parameter data 426 is interfaced (step 505) with a kinematic machine simulator program 430.” (column 7, line(s) 25-32)… “monitoring (step 511) the machine's simulated dynamic behavior, which is intended to mimic the spatial kinematics of the travel path 425 represented by the data previously generated in step 503,” “simulation output includes animation, and estimated position accuracy for all work points and operations as a function of speeds and payload.” (column 8, line(s) 15-19, 22-26)… “once” “the target machine's simulated kinematic behavior produced by the virtual reality simulation workstation 440 exhibits the desired dynamic spatial geometry profile, the currently customized spatial parameter data 'stored in the workstation 440 is processed by the virtual reality simulation program 430 (step 515), to produce a sequence of kinematic control instructions of an applications program to be downloaded into the microcontroller of the target machine 400, for controlling the robot and work cell, with the application program being written in the robot's native language.” (column 8, line(s) 37-48)];
[See control program is outputted (e.g.; outputting the generated control instructions of an applications program to be downloaded into the microcontroller of the target machine 400). See the control program has verified the actual physical action (e.g.; In generating the application program, the entire kinematic path of the robot is examined and defined so as to account for inertial effects and actual machine calibration data) by performing the calculated physical action (e.g.; calculation of the control instruction based on simulation that represents actual physical movements as described above). See control program is outputted for uploading to the control target device to perform the actual physical action (e.g.; downloaded into the microcontroller of the target machine 400, for controlling the robot and work cell): “once” “the target machine's simulated kinematic behavior produced by the virtual reality simulation workstation 440 exhibits the desired dynamic spatial geometry profile, the currently customized spatial parameter data 'stored in the workstation 440 is processed by the virtual reality simulation program 430 (step 515), to produce a sequence of kinematic control instructions of an applications program to be downloaded into the microcontroller of the target machine 400, for controlling the robot and work cell, with the application program being written in the robot's native language.” (column 8, line(s) 37-48)… “In generating the application program, the entire kinematic path of the robot is examined and defined so as to account for inertial effects and actual machine calibration data.” “once downloaded into the target machine 400 (step 517), are operative to cause the machine, when installed into an operational robotic system, to exhibit its intended on-line sequential kinematic behavior (step 519).” (column 8, line(s) 49-56)], but doesn’t explicitly disclose, “a characteristic value of an actuator configured to drive the movable unit, the characteristic value being independent of the movable unit connected to the actuator;”
	However, Takahashi discloses, “a characteristic value of an actuator configured to drive the movable unit, the characteristic value being independent of the movable unit connected to the actuator;” [See the chaecteristics value of an actuator where the chaecteristics value is independent of the movable unit (e.g.; chaecteristics value of the motor/actuator but not the system moved by the motor/actuator): “various constants indicating characteristics of an electric motor are selected as the electric motor condition 71 (see FIGS. 6( a) and 6(b)). According to the operation pattern and the actual machine conditions, for example, in FIG. 8, as the electric motor condition 71, an induced voltage constant, resistance, the number of pole pairs, the number of revolutions, a q-axis current, a d-axis current, a difference between a d-axis inductance Ld and a q-axis inductance Lq, a current rated value, and rated torque are selected.” (¶147)… “The electric motor condition selected by the electric-motor-condition selecting section 23 includes, for example, a characteristic of an electric motor necessary for calculating the capacity of the electric motor (e.g., the number of revolutions and rated torque shown in FIG. 8).” (¶93)… “he torque-pattern calculating section 24 calculates load torque T applied to the electric motor from the graph of acceleration (see FIG. 5( c)) and calculates a torque constant Kt [Nm] by dividing rated torque included in the electric motor condition by a current rated value.” (¶125)];
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of calculating a physical action corresponding to an actual physical action based on the calculated output value, and the capability of outputting the control program that has verified actual physical action through the calculation of physical action and outputting the control program that will be uploaded to the control target in order to control the control target taught by White, and combined the chaecteristics value of the motor/actuator that is independent of the mechanism moved by the motor/actuator taught by Takahashi with the system taught by Gomi as discussed above. A person of ordinary skill in the autonomous machine control field would have been motivated to make such combination in order to efficiently generating precise command for the control [White: “generating robotics system command programs,” “to realize a development and validation method that drastically reduces the time required for generating precise command and control” (column 3, line(s) 54-60)], and in order to have the advantage of simple and efficient processing of information [Takahashi: “it is possible to support selection of the energy assist system through simple and efficient processing” (¶13)].

Claim 18 (amended):
	Regarding claim 18, Gomi discloses, “An information processing apparatus that performs processing for controlling a control target device having a movable unit [See the information processing system that processes a control program. See the control target device (e.g.; motors of the robot) is controlled: “a general control unit 50 a for controlling the operation of the entire robot 1, and a memory 50 m having stored therein a computer program and the like executed by the general control unit 50 a.” (¶121)… “the third motor control unit 53 receives the target position Pc” (¶151)… “The respective motor control units (the first motor control unit 51 to the sixth motor control unit 56) control the operations of the respective motors (the first motor 41 m to the sixth motor 46 m) on the basis of outputs from the angle sensors 41 s to 46 s mounted on the motors (the first motor 41 m to the sixth motor 46 m) set as control targets.” (¶121)];
	“a setting unit configured to set a control parameter of the movable unit according to a control method, to a controller configured to drive the movable unit in the control target device, the control parameter being included in the control program” [See the setting unit sets the gain coefficient Ka according to the control method to the controller that controls the movable unit in the control target device. See the control parameter Ka is included with the control program to drive the physical unit (e.g.; calculation of the control output to control the physical action). See figure 4; the system calculates an output value (e.g.; output from the control unit 51b) to control the movable unit (e.g.; control the motor of the robot to control the movement of the robot arm) according to the target value Pc using the control parameter (e.g.; multiplying oscillation acceleration ωm1s by coefficient Ka) and the characteristics value (e.g.; multiplying by coefficient Ka in order correct the wm1s and obtain wfb to suppress oscillation). See the system “The gain coefficient Ka of the second motor control unit 52 is set on the basis of the rotation angle θ3 of the arm member 23 with respect to the arm member 22. The gain coefficient Ka of the first motor control unit 51 is set on the basis of the rotation angle θ2 of the arm member 22 with respect to the arm member 21.” (¶165)… “the first motor control unit 51 receives the target position Pc” “and performs control for setting the rotation angle θ1 of the angle sensor 41 s to the target position Pc.” (¶138)… “The position control unit 51 a generates the target angular velocity ωc” (¶139)… “The angular-velocity control unit 51 b controls the first motor 41 m according to the deviation between the target angular velocity ωc and the angular velocity feedback value ωfb. As a result, the rotation angle θ1 detected by the angle sensor 41 s changes.” (¶140)… “angular-velocity calculating unit 51 c generates angular velocity ωm1 of the first motor 41 m and angular velocity ωA1m of the arm member 21 from the rotation angle θ1.” (¶142)… “a deviation between the angular velocity ωA1m and the angular velocity ωA1 represents an oscillation component of the arm member 21 centering on the rotation axis of the joint 41.” (¶143)… “The oscillation acceleration ωm1s is supplied to a correction-value calculating unit 51 f and multiplied with a gain coefficient Ka, whereby a correction value Ka·ωm1s is calculated.” (¶144)… “The correction value Ka·ωm1s and the angular velocity ωm1 calculated by the angular-velocity calculating unit 51 c are added up, whereby the angular velocity feedback value ωfb is calculated.” (¶145)… “in order to suppress oscillation of the arm 20 during the operation of the robot 1, it is important to appropriately set the gain coefficient Ka. The robot 1 according to the first embodiment also has a characteristic in setting of the gain coefficient Ka.” (¶146)];
	“an operation control unit configured to control an output value of the movable unit by the controller according to a target value for the movable unit specified by the control program.” [See figure 4; the system causes the control target device to perform physical action (e.g.; movement of the arm of the robot based on controlling the motors) according to the target value (e.g.; Pc and calculated Wc) specified by the control program. See figure 4; the system calculates an output value (e.g.; control the output from the control unit 51b) to control the movable unit (e.g.; control the motor of the robot to control the movement of the robot arm) according to the target value Pc using the control parameter (e.g.; multiplying oscillation acceleration ωm1s by coefficient Ka) and the characteristics value (e.g.; multiplying by coefficient Ka in order correct the wm1s and obtain wfb to suppress oscillation): “the first motor control unit 51 receives the target position Pc” “and performs control for setting the rotation angle θ1 of the angle sensor 41 s to the target position Pc.” (¶138)… “The position control unit 51 a generates the target angular velocity ωc” (¶139)… “The angular-velocity control unit 51 b controls the first motor 41 m according to the deviation between the target angular velocity ωc and the angular velocity feedback value ωfb. As a result, the rotation angle θ1 detected by the angle sensor 41 s changes.” (¶140)… “angular-velocity calculating unit 51 c generates angular velocity ωm1 of the first motor 41 m and angular velocity ωA1m of the arm member 21 from the rotation angle θ1.” (¶142)… “a deviation between the angular velocity ωA1m and the angular velocity ωA1 represents an oscillation component of the arm member 21 centering on the rotation axis of the joint 41.” (¶143)… “The oscillation acceleration ωm1s is supplied to a correction-value calculating unit 51 f and multiplied with a gain coefficient Ka, whereby a correction value Ka·ωm1s is calculated.” (¶144)… “The correction value Ka·ωm1s and the angular velocity ωm1 calculated by the angular-velocity calculating unit 51 c are added up, whereby the angular velocity feedback value ωfb is calculated.” (¶145)… “in order to suppress oscillation of the arm 20 during the operation of the robot 1, it is important to appropriately set the gain coefficient Ka. The robot 1 according to the first embodiment also has a characteristic in setting of the gain coefficient Ka.” (¶146)].
	“a physical operation unit configured to cause the control program to perform calculation of a physical action” “according to the calculated output value of the movable unit” [See figure 4; the system calculates the physical action (e.g.; determining a control signal for the movement or physical action) according to the calculated output value (e.g.; output from the control unit 51b) to control the movable unit (e.g.; control the motor of the robot to control the movement of the robot arm): “a first motor control unit 51 for controlling the first motor 41 m,” (¶121)… “the first motor control unit 51 receives the target position Pc” “and performs control for setting the rotation angle θ1 of the angle sensor 41 s to the target position Pc.” (¶138)… “The position control unit 51 a generates the target angular velocity ωc” (¶139)… “The angular-velocity control unit 51 b controls the first motor 41 m according to the deviation between the target angular velocity ωc and the angular velocity feedback value ωfb. As a result, the rotation angle θ1 detected by the angle sensor 41 s changes.” (¶140)];
	“wherein the control output unit, the physical operation unit, and the output unit are each implemented via at least one processor.” [See the control output calculation process is executed using a processor such that the components are implemented via the processor: “a memory 50 m having stored therein a computer program and the like executed by the general control unit 50 a.” (¶121)], but doesn’t explicitly disclose, “a characteristic value of an actuator configured to drive the movable unit to a controller configured to drive the movable unit in the control target device, the characteristic value being independent of the movable unit connected to the actuator;” “cause the control program to perform calculation of a physical action corresponding to an actual physical action of the movable unit according to the calculated output value of the movable unit; and an output unit configured to output the control program that has verified the actual physical action by performing the calculated physical action using the physical operation unit, the control program being outputted for uploading to the control target device to perform the actual physical action,”
	However, White discloses, “cause the control program to perform calculation of a physical action corresponding to an actual physical action of the movable unit according to the calculated output value of the movable unit;” [See the calculation of a physical action (e.g.; produce a sequence of kinematic control instructions) where the calculation of the physical action corresponding to an actual physical action of the movable component (e.g.; simulation to generate a sequence of kinematic control “During manipulation of the leader unit 423” “(step 501) along a desired travel path 425, the outputs of the sensors 421 are processed” “to generate data 426 representative of the spatial kinematics of this travel path 425 (step 503). The travel parameter data 426 is interfaced (step 505) with a kinematic machine simulator program 430.” (column 7, line(s) 25-32)… “monitoring (step 511) the machine's simulated dynamic behavior, which is intended to mimic the spatial kinematics of the travel path 425 represented by the data previously generated in step 503,” “simulation output includes animation, and estimated position accuracy for all work points and operations as a function of speeds and payload.” (column 8, line(s) 15-19, 22-26)… “once” “the target machine's simulated kinematic behavior produced by the virtual reality simulation workstation 440 exhibits the desired dynamic spatial geometry profile, the currently customized spatial parameter data 'stored in the workstation 440 is processed by the virtual reality simulation program 430 (step 515), to produce a sequence of kinematic control instructions of an applications program to be downloaded into the microcontroller of the target machine 400, for controlling the robot and work cell, with the application program being written in the robot's native language.” (column 8, line(s) 37-48)];
	“an output unit configured to output the control program that has verified the actual physical action by performing the calculated physical action using the physical [See control program is outputted (e.g.; outputting the generated control instructions of an applications program to be downloaded into the microcontroller of the target machine 400). See the control program has verified the actual physical action (e.g.; In generating the application program, the entire kinematic path of the robot is examined and defined so as to account for inertial effects and actual machine calibration data) by performing the calculated physical action (e.g.; calculation of the control instruction based on simulation that represents actual physical movements as described above). See control program is outputted for uploading to the control target device to perform the actual physical action (e.g.; downloaded into the microcontroller of the target machine 400, for controlling the robot and work cell): “once” “the target machine's simulated kinematic behavior produced by the virtual reality simulation workstation 440 exhibits the desired dynamic spatial geometry profile, the currently customized spatial parameter data 'stored in the workstation 440 is processed by the virtual reality simulation program 430 (step 515), to produce a sequence of kinematic control instructions of an applications program to be downloaded into the microcontroller of the target machine 400, for controlling the robot and work cell, with the application program being written in the robot's native language.” (column 8, line(s) 37-48)… “In generating the application program, the entire kinematic path of the robot is examined and defined so as to account for inertial effects and actual machine calibration data.” “once downloaded into the target machine 400 (step 517), are operative to cause the machine, when installed into an operational robotic system, to exhibit its intended on-line sequential kinematic behavior (step 519).” (column 8, line(s) 49-56)], but doesn’t explicitly disclose, “a characteristic value of an actuator configured to drive the movable unit to a controller configured to drive the movable unit in the control target device, the characteristic value being independent of the movable unit connected to the actuator;”
	However, Takahashi discloses, “a characteristic value of an actuator configured to drive the movable unit to a controller configured to drive the movable unit in the control target device, the characteristic value being independent of the movable unit connected to the actuator;” [See the chaecteristics value of an actuator where the chaecteristics value is independent of the movable unit (e.g.; chaecteristics value of the motor/actuator but not the system moved by the motor/actuator): “various constants indicating characteristics of an electric motor are selected as the electric motor condition 71 (see FIGS. 6( a) and 6(b)). According to the operation pattern and the actual machine conditions, for example, in FIG. 8, as the electric motor condition 71, an induced voltage constant, resistance, the number of pole pairs, the number of revolutions, a q-axis current, a d-axis current, a difference between a d-axis inductance Ld and a q-axis inductance Lq, a current rated value, and rated torque are selected.” (¶147)… “The electric motor condition selected by the electric-motor-condition selecting section 23 includes, for example, a characteristic of an electric motor necessary for calculating the capacity of the electric motor (e.g., the number of revolutions and rated torque shown in FIG. 8).” (¶93)… “he torque-pattern calculating section 24 calculates load torque T applied to the electric motor from the graph of acceleration (see FIG. 5( c)) and calculates a torque constant Kt [Nm] by dividing rated torque included in the electric motor condition by a current rated value.” (¶125)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of calculating a physical action corresponding to an actual physical action based on the calculated output value, and the capability of outputting the control program that has verified actual physical action through the calculation of physical action and outputting the control program that will be uploaded to the control target in order to control the control target taught by White, and combined the chaecteristics value of the motor/actuator that is independent of the mechanism moved by the motor/actuator with the apparatus taught by Gomi as discussed above. A person of ordinary skill in the autonomous machine control field would have been motivated to make such combination in order to efficiently generating precise command for the control [White: “generating robotics system command programs,” “to realize a development and validation method that drastically reduces the time required for generating precise command and control” (column 3, line(s) 54-60)], and in order to have the advantage of simple and efficient processing of information [Takahashi: “it is possible to support selection of the energy assist system through simple and efficient processing” (¶13)].

Claim 19 (amended):
	Regarding claim 19, Gomi discloses, “A program manufacturing method for manufacturing a control program for controlling a control target device having a movable unit,” [See program manufacturing method for manufacturing a control program to “a general control unit 50 a for controlling the operation of the entire robot 1, and a memory 50 m having stored therein a computer program and the like executed by the general control unit 50 a.” (¶121)… “the third motor control unit 53 receives the target position Pc” (¶151)… “The respective motor control units (the first motor control unit 51 to the sixth motor control unit 56) control the operations of the respective motors (the first motor 41 m to the sixth motor 46 m) on the basis of outputs from the angle sensors 41 s to 46 s mounted on the motors (the first motor 41 m to the sixth motor 46 m) set as control targets.” (¶121)];
	“the program manufacturing method comprising: setting to the control program a control parameter” [See the setting step where the system sets the gain coefficient Ka for the control program: “The gain coefficient Ka of the second motor control unit 52 is set on the basis of the rotation angle θ3 of the arm member 23 with respect to the arm member 22. The gain coefficient Ka of the first motor control unit 51 is set on the basis of the rotation angle θ2 of the arm member 22 with respect to the arm member 21.” (¶165)… “as the rotation angle θ3 is closer to 180°, the gain coefficient Ka of the second motor control unit 52 is set to a larger value. As the rotation angle θ3 is closer to 0°, the gain coefficient Ka of the second motor control unit 52 is set to a smaller value. A reason for this as explained below.” (¶166)… “FIG. 7 is a flowchart of processing for setting the gain coefficient Ka” (¶169)… “when the rotation angle θ3 is smaller than the first threshold angle θth1 (yes in step S102), the gain coefficient Ka of the second motor control unit 52 is set to a gain Ka1 (step S103). Ka1 is set to an appropriate value selected from a range of 0 to 0.3 (more preferably, a range of 0 to 0.2).” (¶171)].
	“a control parameter used to cause a controller of the control target device to control the movable unit;” [See the control parameter Ka in included with the control program to drive the physical unit (e.g.; calculation of the control output to control the physical action). See figure 4; the system calculates an output value (e.g.; output from the control unit 51b) to control the movable unit (e.g.; control the motor of the robot to control the movement of the robot arm) according to the target value Pc using the control parameter (e.g.; multiplying oscillation acceleration ωm1s by coefficient Ka) and the characteristics value (e.g.; multiplying by coefficient Ka in order correct the wm1s and obtain wfb to suppress oscillation). See the system causes the control target device to perform physical action (e.g.; movement of the arm of the robot based on controlling the motors) according to the calculated output value (e.g.; output from the control unit 51b): “the first motor control unit 51 receives the target position Pc” “and performs control for setting the rotation angle θ1 of the angle sensor 41 s to the target position Pc.” (¶138)… “The position control unit 51 a generates the target angular velocity ωc” (¶139)… “The angular-velocity control unit 51 b controls the first motor 41 m according to the deviation between the target angular velocity ωc and the angular velocity feedback value ωfb. As a result, the rotation angle θ1 detected by the angle sensor 41 s changes.” (¶140)… “angular-velocity calculating unit 51 c generates angular velocity ωm1 of the first motor 41 m and angular velocity ωA1m of the arm member 21 from the rotation angle θ1.” (¶142)… “a deviation between the angular velocity ωA1m and the angular velocity ωA1 represents an oscillation component of the arm member 21 centering on the rotation axis of the joint 41.” (¶143)… “The oscillation acceleration ωm1s is supplied to a correction-value calculating unit 51 f and multiplied with a gain coefficient Ka, whereby a correction value Ka·ωm1s is calculated.” (¶144)… “The correction value Ka·ωm1s and the angular velocity ωm1 calculated by the angular-velocity calculating unit 51 c are added up, whereby the angular velocity feedback value ωfb is calculated.” (¶145)… “in order to suppress oscillation of the arm 20 during the operation of the robot 1, it is important to appropriately set the gain coefficient Ka. The robot 1 according to the first embodiment also has a characteristic in setting of the gain coefficient Ka.” (¶146)];
	“setting to the control program a target value for the movable unit to be input to a controller of the control target device to control driving of the movable unit.” [See figure 4; the system sets a target value and the system control the driving of the moving unit (e.g.; movement of the arm of the robot based on controlling the motors) according to the target value (e.g.; Pc and calculated Wc) specified by the control program. See figure 4; the system calculates an output value (e.g.; output from the control unit 51b) to control the movable unit (e.g.; control the motor of the robot to control the movement of the robot arm) according to the target value Pc (e.g.; for the movable unit) using the control parameter (e.g.; multiplying oscillation acceleration ωm1s by coefficient Ka) and the characteristics value (e.g.; multiplying by coefficient Ka in order correct the wm1s and obtain wfb to suppress oscillation): “the first motor control unit 51 receives the target position Pc” “and performs control for setting the rotation angle θ1 of the angle sensor 41 s to the target position Pc.” (¶138)… “The position control unit 51 a generates the target angular velocity ωc” (¶139)… “The angular-velocity control unit 51 b controls the first motor 41 m according to the deviation between the target angular velocity ωc and the angular velocity feedback value ωfb. As a result, the rotation angle θ1 detected by the angle sensor 41 s changes.” (¶140)… “angular-velocity calculating unit 51 c generates angular velocity ωm1 of the first motor 41 m and angular velocity ωA1m of the arm member 21 from the rotation angle θ1.” (¶142)… “a deviation between the angular velocity ωA1m and the angular velocity ωA1 represents an oscillation component of the arm member 21 centering on the rotation axis of the joint 41.” (¶143)… “The oscillation acceleration ωm1s is supplied to a correction-value calculating unit 51 f and multiplied with a gain coefficient Ka, whereby a correction value Ka·ωm1s is calculated.” (¶144)… “The correction value Ka·ωm1s and the angular velocity ωm1 calculated by the angular-velocity calculating unit 51 c are added up, whereby the angular velocity feedback value ωfb is calculated.” (¶145)… “in order to suppress oscillation of the arm 20 during the operation of the robot 1, it is important to appropriately set the gain coefficient Ka. The robot 1 according to the first embodiment also has a characteristic in setting of the gain coefficient Ka.” (¶146)];
	“calculating an output value of the movable unit according to the target value for the movable unit using the control parameter and a characteristic value of the movable unit,” [See figure 4; the system calculates an output value (e.g.; output from the control unit 51b) to control the movable unit (e.g.; control the motor of the robot to control the movement of the robot arm) according to the target value Pc using the “the first motor control unit 51 receives the target position Pc” “and performs control for setting the rotation angle θ1 of the angle sensor 41 s to the target position Pc.” (¶138)… “The position control unit 51 a generates the target angular velocity ωc” (¶139)… “The angular-velocity control unit 51 b controls the first motor 41 m according to the deviation between the target angular velocity ωc and the angular velocity feedback value ωfb. As a result, the rotation angle θ1 detected by the angle sensor 41 s changes.” (¶140)… “angular-velocity calculating unit 51 c generates angular velocity ωm1 of the first motor 41 m and angular velocity ωA1m of the arm member 21 from the rotation angle θ1.” (¶142)… “a deviation between the angular velocity ωA1m and the angular velocity ωA1 represents an oscillation component of the arm member 21 centering on the rotation axis of the joint 41.” (¶143)… “The oscillation acceleration ωm1s is supplied to a correction-value calculating unit 51 f and multiplied with a gain coefficient Ka, whereby a correction value Ka·ωm1s is calculated.” (¶144)… “The correction value Ka·ωm1s and the angular velocity ωm1 calculated by the angular-velocity calculating unit 51 c are added up, whereby the angular velocity feedback value ωfb is calculated.” (¶145)… “in order to suppress oscillation of the arm 20 during the operation of the robot 1, it is important to appropriately set the gain coefficient Ka. The robot 1 according to the first embodiment also has a characteristic in setting of the gain coefficient Ka.” (¶146)];
 [See figure 4; the system calculates the physical action (e.g.; determining a control signal for the movement or physical action) according to the calculated output value (e.g.; output from the control unit 51b) to control the movable unit (e.g.; control the motor of the robot to control the movement of the robot arm): “a first motor control unit 51 for controlling the first motor 41 m,” (¶121)… “the first motor control unit 51 receives the target position Pc” “and performs control for setting the rotation angle θ1 of the angle sensor 41 s to the target position Pc.” (¶138)… “The position control unit 51 a generates the target angular velocity ωc” (¶139)… “The angular-velocity control unit 51 b controls the first motor 41 m according to the deviation between the target angular velocity ωc and the angular velocity feedback value ωfb. As a result, the rotation angle θ1 detected by the angle sensor 41 s changes.” (¶140)], but doesn’t explicitly disclose, “a characteristic value of an actuator configured to drive the movable unit, the characteristic value being independent of the movable unit connected to the actuator,” “perform calculation of a physical action corresponding to an actual physical action of the movable unit according to the calculated output value of the movable unit; and wherein the control program that has verified the actual physical action by performing the calculated physical action is output for being uploaded to the control target device to perform the actual physical action.”
	However, White discloses, “perform calculation of a physical action corresponding to an actual physical action of the movable unit according to the calculated output value of the movable unit;” [See the calculation of a physical action “During manipulation of the leader unit 423” “(step 501) along a desired travel path 425, the outputs of the sensors 421 are processed” “to generate data 426 representative of the spatial kinematics of this travel path 425 (step 503). The travel parameter data 426 is interfaced (step 505) with a kinematic machine simulator program 430.” (column 7, line(s) 25-32)… “monitoring (step 511) the machine's simulated dynamic behavior, which is intended to mimic the spatial kinematics of the travel path 425 represented by the data previously generated in step 503,” “simulation output includes animation, and estimated position accuracy for all work points and operations as a function of speeds and payload.” (column 8, line(s) 15-19, 22-26)… “once” “the target machine's simulated kinematic behavior produced by the virtual reality simulation workstation 440 exhibits the desired dynamic spatial geometry profile, the currently customized spatial parameter data 'stored in the workstation 440 is processed by the virtual reality simulation program 430 (step 515), to produce a sequence of kinematic control instructions of an applications program to be downloaded into the microcontroller of the target machine 400, for controlling the robot and work cell, with the application program being written in the robot's native language.” (column 8, line(s) 37-48)];
	“wherein the control program that has verified the actual physical action by performing the calculated physical action is output for being uploaded to the control target device to perform the actual physical action.” [See control program is outputted (e.g.; outputting the generated control instructions of an applications program to be downloaded into the microcontroller of the target machine 400). See the control program has verified the actual physical action (e.g.; In generating the application program, the entire kinematic path of the robot is examined and defined so as to account for inertial effects and actual machine calibration data) by performing the calculated physical action (e.g.; calculation of the control instruction based on simulation that represents actual physical movements as described above). See control program is outputted for uploading to the control target device to perform the actual physical action (e.g.; downloaded into the microcontroller of the target machine 400, for controlling the robot and work cell): “once” “the target machine's simulated kinematic behavior produced by the virtual reality simulation workstation 440 exhibits the desired dynamic spatial geometry profile, the currently customized spatial parameter data 'stored in the workstation 440 is processed by the virtual reality simulation program 430 (step 515), to produce a sequence of kinematic control instructions of an applications program to be downloaded into the microcontroller of the target machine 400, for controlling the robot and work cell, with the application program being written in the robot's native language.” (column 8, line(s) 37-48)… “In generating the application program, the entire kinematic path of the robot is examined and defined so as to account for inertial effects and actual machine calibration data.” “once downloaded into the target machine 400 (step 517), are operative to cause the machine, when installed into an operational robotic system, to exhibit its intended on-line sequential kinematic behavior (step 519).” (column 8, line(s) 49-56)], but doesn’t explicitly disclose, “a characteristic value of an actuator configured to drive the movable unit, the characteristic value being independent of the movable unit connected to the actuator,”
	However, Takahashi discloses, “a characteristic value of an actuator configured to drive the movable unit, the characteristic value being independent of the movable unit connected to the actuator,” [See the chaecteristics value of an actuator where the chaecteristics value is independent of the movable unit (e.g.; chaecteristics value of the motor/actuator but not the system moved by the motor/actuator): “various constants indicating characteristics of an electric motor are selected as the electric motor condition 71 (see FIGS. 6( a) and 6(b)). According to the operation pattern and the actual machine conditions, for example, in FIG. 8, as the electric motor condition 71, an induced voltage constant, resistance, the number of pole pairs, the number of revolutions, a q-axis current, a d-axis current, a difference between a d-axis inductance Ld and a q-axis inductance Lq, a current rated value, and rated torque are selected.” (¶147)… “The electric motor condition selected by the electric-motor-condition selecting section 23 includes, for example, a characteristic of an electric motor necessary for calculating the capacity of the electric motor (e.g., the number of revolutions and rated torque shown in FIG. 8).” (¶93)… “he torque-pattern calculating section 24 calculates load torque T applied to the electric motor from the graph of acceleration (see FIG. 5( c)) and calculates a torque constant Kt [Nm] by dividing rated torque included in the electric motor condition by a current rated value.” (¶125)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of calculating a physical action corresponding to an actual physical action based on the calculated output value, and the capability of outputting the control program that has verified actual physical action through the calculation of physical action and outputting the control program that will be uploaded to the control target in order to control the control target taught by White, and combined the chaecteristics value of the motor/actuator that is independent of the mechanism moved by the motor/actuator taught by Takahashi with the method taught by Gomi as discussed above. A person of ordinary skill in the autonomous machine control field would have been motivated to make such combination in order to efficiently generating precise command for the control [White: “generating robotics system command programs,” “to realize a development and validation method that drastically reduces the time required for generating precise command and control” (column 3, line(s) 54-60) ].

Claim 20:
	Regarding claim 20, Gomi, Takahashi, and White disclose all the elements of claim 1, but Gomi doesn’t explicitly disclose, “wherein the control program includes a defined operation and a behavior plan.”
However, White discloses, “wherein the control program includes a defined operation and a behavior plan.” [See the generated control program include a defined operation (e.g.; sequence of kinematic control instructions according to defined desired travel path 425) and a behavior plan (e.g.; spatial kinematics of this travel path 425): 
“During manipulation of the leader unit 423” “(step 501) along a desired travel path 425, the outputs of the sensors 421 are processed” “to generate data 426 representative of the spatial kinematics of this travel path 425 (step 503).” (column 7, line(s) 25-32)… “once” “the target machine's simulated kinematic behavior produced by the virtual reality simulation workstation 440 exhibits the desired dynamic spatial geometry profile, the currently customized spatial parameter data 'stored in the workstation 440 is processed by the virtual reality simulation program 430 (step 515), to produce a sequence of kinematic control instructions of an applications program to be downloaded into the microcontroller of the target machine 400, for controlling the robot and work cell, with the application program being written in the robot's native language.” (column 8, line(s) 37-48)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of White with the processing apparatus taught by Gomi, Takahashi, and White as discussed above. A person of ordinary skill in the autonomous machine control field would have been motivated to make such combination for the same reasons as described above in claim 1.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gomi, Takahashi, and White, and further in view of Nigro et al. (US20130150984A1) [hereinafter Nigro].
Claim 9:
	Regarding claim 9, Gomi, Takahashi, and White disclose all the elements of claims 1 and 7, but they do not explicitly disclose, “wherein the first acquisition unit acquires the control parameter of the movable unit in accordance with input operation by a user.”
	However, regarding claim 9, Nigro discloses, “wherein the first acquisition unit acquires the control parameter of the movable unit in accordance with input operation by a user.” [See the control parameter is acquired based on user input (e.g.; proportional control Kp programmed by the user): “The command module 7 can include a user interface 9 that can be configured to provide user input and output.” (¶12)… “the PID controller can apply three programmable constants (e.g., parameters), namely, a proportional constant (Kp) an integral constant (Ki) and a derivative constant (Kd). Each of the proportional constant, the integral constant and the derivative constant can be programmed by a user employing the user interface 9 of the command module 7. The PID controller can sum (i) a proportional term (Pterm) that employs the proportional constant, an integral term (Iterm) that employs the integral constant and a derivative term (Dterm) that employs the derivative constant to provide a PID signal.” (¶16)… “An output limit of the current driver can be controlled, for example, in response to being set by the user of the system 2.” (¶18)… “the command module can set and/or change the gain of the controller 4 in response to user input at the user interface 9.” (¶19)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of acquiring control parameter in accordance with the input operation of the user taught by Nigro with the processing apparatus taught by Gomi, Takahashi, and White as discussed above. A person of ordinary skill in the autonomous machine control field would have been motivated to make such combination in order to reduce or eliminate errors during processing [Nigro: “test routines can provide precise, repeatable testing to reduce and/or eliminate errors.” (¶12)].

Claim(s) 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gomi, Takahashi, and White, and further in view of Boca et al. (US20090033655A1) [hereinafter Boca].
Claim 11:
	Regarding claim 11, Gomi, Takahashi, and White disclose all the elements of claims 1, 5, and 10, but they do not explicitly disclose, “wherein the second acquisition unit acquires the characteristic value of the control target device from a file in which three dimensional model of the control target device is described.”
	However, regarding claim 11, Boca discloses, “wherein the second acquisition unit acquires the characteristic value of the control target device from a file in which three dimensional model of the control target device is described.” [See the characteristics value (e.g.; positional information) is acquired from file that includes 3D “determining a three-dimensional pose of the object based on at least one of a plurality of reference three-dimensional models of the object” (¶13)… “employs reference three-dimensional information or models to determine a three-dimensional pose of an object represented in the object region” (¶73)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of acquiring characteristics value from a file that includes 3D model of the device taught by Boca with the processing apparatus taught by Gomi, Takahashi, and White as discussed above. A person of ordinary skill in the autonomous machine control field would have been motivated to make such combination in order to obtain error free accurate information from the model [Boca: “the machine-vision based system 100 executes an error minimization algorithm to minimize an error between a reference three-dimensional model identified at 1008 of method 1000 (FIG. 10) and runtime three-dimensional model, for example by executing an iterative closest point algorithm.” (¶109)].

Claim(s) 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gomi, Takahashi, and White, and further in view of Sandner et al. (US20060287772A1) [hereinafter Sandner].
Claim 21:
	Regarding claim 21, Gomi, Takahashi, and White disclose all the elements of claims 1 and 20, but they do not explicitly disclose, “wherein the control parameter is included in the defined operation and stored in a defined operation data file.”
However, regarding claim 21, Sandner discloses, “wherein the control parameter is included in the defined operation and stored in a defined operation data file.” [See the control parameter is included in the defined operation (e.g.; operation of the machine that were defined such as the control commands with control parameters) and stored in the memory that includes the defined operation: “the handheld programming device outputs the control commands,” “The incoming commands are converted in the control unit 2 into corresponding specifications in the memory 5, and thus a change in the data of the robot and the startup points is implemented.” “the changes are stored in the memory 6 as described above.” (¶29)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the control parameter included in the defined operation and the capability of storing them taught by Sandner with the processing apparatus taught by Gomi, Takahashi, and White as discussed above. A person of ordinary skill in the autonomous machine control field would have been motivated to make such combination in order to program the machine rapidly and reliably [Sandner: “it is possible to program the movement paths and working steps of the robot rapidly and reliably by using the information for programming real robots” (¶13)].




Claim 22:
	Regarding claim 22, Gomi, Takahashi, and White disclose all the elements of claims 1 and 20, but they do not explicitly disclose, “wherein the defined operation includes target values issued in an instruction to a controller of the movable unit.”
	However, regarding claim 22, Sandner discloses, “wherein the defined operation includes target values issued in an instruction to a controller of the movable unit.” [See the defined operation (e.g.; operation of the machine that were defined such as the control commands) includes target values (e.g.; modified path and approach points that are issued to a controller as commands to move the components of the machine): “handheld programming device 1, the functions to be executed by the industrial robot (not shown and not actually present within the scope of the invention) are selected by input of commands via a keyboard (not shown), which is provided in the handheld programming device 1. These functions are as follows, for example:” (¶18)… “1. Moving the robot in world coordinates or relative coordinates 2. Controlling the individual axes of the robot 3. Generating approach points 4. Generating paths 5. Modifying the paths and approach points 6. Approaching the approach points 7. Departing from the paths” (¶19-25)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the defined operation that includes target values issued in an instruction to a controller of the movable unit taught by Sandner with the processing apparatus taught by Gomi, Takahashi, and White as discussed above. A person of ordinary skill in the autonomous machine control field would have been motivated to make such combination in order to program the machine [Sandner: “it is possible to program the movement paths and working steps of the robot rapidly and reliably by using the information for programming real robots” (¶13)].

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gomi, Takahashi, and White, and further in view of Inazumi et al. (US20150202775A1) [hereinafter Inazumi].
Claim 23:
	Regarding claim 23, Gomi, Takahashi, and White disclose all the elements of claims 1 and 20, but they not explicitly disclose, “wherein the behavior plan includes programs and data that invoke a function of the defined operation.”
	However, regarding claim 23, Inazumi discloses, “wherein the behavior plan includes programs and data that invoke a function of the defined operation.” [See the behavioral plan includes program and data that execute a function of defined operation (e.g.; robot behavior plan such that the robot performs defined operation as they are invoked based on the programs and data of the behavioral plan): “if the object OB is dropped, the right hand AR of the robot may move to the point PR and the left hand AL may move to the point PL according to the settings, and the hands may collide with each other.” (¶89)… “The control device 300 performs control processing of the robot 310. Specifically, the device performs control of moving the robot 310 based on movement sequence information (scenario information). The robot 310 has an arm 320 and a hand (grasping part) 330, and moves according to the movement command from the control device 300” (¶71)].
[Inazumi: “facilitate verification of stability of the solution of the equation of motion and realization as hardware” (¶17)].
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 16-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant responds
(a)	Claim 1 and 16-19:
	1. Applicant respectfully submits that Gomi in view of White does not teach or suggest every element of the claimed invention.
	Gomi in view of White fails to teach or suggest, inter alia, "a first memory configured to hold a control parameter of the movable unit according to a control method and a characteristic value of an actuator configured to drive the movable unit, the characteristic value being independent of the movable unit connected to the actuator; [and] a control output unit configured to calculate an output value of the movable unit according to the target value for the movable unit using the control parameter and the characteristic value held by the first memory," as recited by claim 1 (emphasis added).
	Accordingly, Gomi is completely silent with respect to any first memory configured to hold a control parameter of a movable unit according to a control method and a characteristic value of an actuator configured to drive the movable unit, the characteristic value beinq independent of the movable unit connected to the actuator, and control output unit configured 
	
	2. The Office Action relies on White to remedy the deficiencies of Gomi. However, White is also completely silent with respect to any first memory configured to hold a control parameter of a movable unit according to a control method and a characteristic value of an actuator configured to drive the movable unit, the characteristic value being independent of the movable unit connected to the actuator, and control output unit configured to calculate an output value of the movable unit according to the target value for the movable unit using the control parameter and the characteristic value held by the first memory.

	3. Applicant respectfully submits that Gomi in view White, and further in view of Nigro does not teach or suggest every element of the claimed invention.
	Nigro fails to remedy the deficiencies of Gomi and White (taken either alone or in combination), and in particular, Gomi in view White, and further in view of Nigro would still fail to teach or suggest, inter alia, "a first memory configured to hold a control parameter of the movable unit according to a control method and a characteristic value of an actuator configured to drive the movable unit, the characteristic value being independent of the movable unit connected to the actuator; [and] a control output unit configured to calculate an output value of the movable unit according to the target value  
for the movable unit using the control parameter and the characteristic value held by the first memory," as recited by claim 1 (emphasis added), and the Office Action does not assert otherwise.

	4. Applicant respectfully submits that Gomi in view White, and further in view of Boca does not teach or suggest every element of the claimed invention. 
	As noted supra, Gomi in view White fails to teach or suggest every element of independent claim 1, upon which claim 11 depends. 
	Boca fails to remedy the deficiencies of Gomi and White (taken either alone or in combination), and in particular, Gomi in view White, and further in view of Boca would still fail to teach or suggest, inter alia, "a first memory configured to hold a control parameter of the movable unit according to a control method and a characteristic value   of an actuator configured to drive the movable unit, the characteristic value being independent of the movable unit connected to the actuator; [and] a control output unit configured to calculate an output value of the movable unit according to the target value for the movable unit using the control parameter and the characteristic value 

	5. Sandner fails to remedy the deficiencies of Gomi and White (taken either alone or in combination), and in particular, Gomi in view White, and further in view of Sandner would still fail to teach or suggest, inter alia, "a first memory configured to hold a control parameter of the movable unit according to a control method and a characteristic value of an actuator configured to drive the movable unit, the characteristic value being independent of the movable unit connected to the actuator; [and] a control output unit configured to calculate an output value of the movable unit according to the target value for the movable unit using the control parameter and the characteristic value held by the first memory," as recited by claim 1 (emphasis added), and the Office Action does not assert otherwise.

	6. Inazumi fails to remedy the deficiencies of Gomi and White (taken either alone or in combination), and in particular, Gomi in view White, and further in view of Inazumi would still fail to teach or suggest, inter alia, "a first memory configured to hold a control parameter of the movable unit according to a control method and a characteristic value of an actuator configured to drive the movable unit, the characteristic value being independent of the movable unit connected to the actuator; [and] a control output unit configured to calculate an output value of the movable unit according to the target value for the movable unit using the control parameter and the characteristic value held by the first memory," as recited by claim 1 (emphasis added), and the Office Action does not assert otherwise.
	
(Page: 12-19)

With respect to (a) above, Examiner appreciates the interpretative description given by Applicant in response.
	In response to applicant’s amendments to claim 1 and 16-19, a new grounds of rejections in view of Takahashi has been introduced. Gomi in view of White and Takahashi teach all the elements of claims 1 and 16-19 as described in the current office action.

Applicant’s arguments are fully considered, but for the above described reasons, the arguments are moot; therefore, claims 1-12 and 14-23 are rejected under 35 USC § 103 in view of the references as presented in the current office action.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed in the PTO-892 Notice of Reference Cited document.
US9671777B1 - Training robots to execute actions in physics-based virtual environment:
	Systems and methods for training a simulated robot to execute tasks in a physics-based simulated environment. Simulate a real environment for the simulated robot, a test planning and testing component, and a robot controller. The test planning and testing component may be operable to receive task data. Furthermore, the test planning and testing component may be operable to create a plurality of plausible tests for at least one robot control program. The creation may be based on the task data. The plurality of plausible tests may be designed to execute at least one task associated with the task data. Analyze test results of execution of the plurality of plausible tests to select an optimized robot control program from the at least one robot control program. The robot controller may be operable to selectively optimize a plausible test associated with the optimized robot control program (column 2, line(s) 65-67; column 3, lines 1-23).
US20150379171A1 - Robot simulator and file generation method for robot simulator:
	Acquires job information that includes a group of operation commands for a robot and information for a plurality of target points through which the robot passes. Generates virtual three-dimensional images of a robot system including the robot in a three-dimensional space for each of the operation commands. Generates playback information for continuously replaying the three-dimensional images by animation in association with the job information. The output unit generates and outputs an output file in which the job information, the three-dimensional images, and the playback information are embedded in an electronic document format that is browsable in a general-purpose manner (¶8).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./
Examiner
Art Unit 2116



/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116